Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered April 26, 2004, convicting defendant, after a jury trial, of attempted criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. Testi*209mony regarding the amount which defendant paid an undercover officer for the jewelry at issue was sufficient to establish that it had a value in excess of the statutory threshold of $3,000 (see Penal Law § 155.20; People v Colasanti, 35 NY2d 434 [1974]), particularly since defendant was knowledgeable about the value of jewelry. Moreover, the evidence indicated that the actual value of the jewelry in a legitimate market was much greater than the price defendant paid for it. Defendant failed to preserve his claim that the evidence was legally insufficient to establish his knowledge that the jewelry was stolen, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the evidence supported the inference of knowledge (see People v Reisman, 29 NY2d 278, 285-286 [1971], cert denied 405 US 1041 [1972]). Concur—Andrias, J.P., Friedman, Marlow, Catterson and Malone, JJ.